Citation Nr: 1102387	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  03-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In December 2006, the Veteran testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ), a transcript of which is of record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked. Here, during the hearing, the VLJ noted 
that basis of the prior determination and noted the element of 
the claim that was lacking to substantiate the claim for 
benefits.                In addition, the VLJ sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing. By contrast, the hearing focused on 
the element necessary to substantiate the claim and                  
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the element necessary to substantiate his 
claim for benefits. As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in          
38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the 
claim based on the current record.

An August 2007 Board decision reopened a claim for service 
connection for a psychiatric disability, and remanded the 
underlying claim on the merits for further development. The 
Board's November 2008 decision denied a claim then on appeal for 
service connection for a right leg disorder; the instant claim 
was remanded for a second time. 

The Board most recently remanded the instant claim again in July 
2010, to ensure the Veteran an opportunity to appear at a new VA 
Compensation and Pension examination. Having since returned to 
the Board, the case may now be adjudicated on the merits. 


FINDING OF FACT

The Veteran does not have a current mental disorder that was 
incurred or aggravated during active military service. 


CONCLUSION OF LAW

The criteria are not met for service connection for a psychiatric 
disability.                38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010);       38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)     must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has further 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2002 through 
December 2008, the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures        to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).   The November 2007 VCAA notice also provided information 
regarding the downstream disability rating and effective date 
elements of a claim for service connection. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the 
initial VCAA notice correspondence was issued in advance of the 
adjudication of the Veteran's claim by a June 2002 RO rating 
decision, and thus did comport with the definition of timely 
notice. Meanwhile, the subsequent notices dated from November 
2007 onwards obviously did not meet this same standard. This 
notwithstanding,                   the Veteran has had the 
opportunity to respond to the most recent December 2008 VCAA 
correspondence before issuance of the March 2010 Supplemental SOC 
(SSOC) continuing the denial of his claim. Following issuance of 
the December 2008 notice, there is no indication of any further 
available information or evidence to obtain to support the 
Veteran's claim. Thus, the Veteran has had the full opportunity 
to participate in the adjudication of this claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 
(Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the duty 
to assist                 the Veteran in this case, through 
obtaining service treatment records (STRs) and VA outpatient 
treatment records. The Veteran has also undergone comprehensive 
VA Compensation and Pension examinations. See 38 C.F.R. § 
3.159(c)(4) (2010). See too, McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006). In support of his claim, the Veteran has provided 
several personal statements, and has testified at a Travel Board 
hearing. Thus, the record as it stands includes sufficient 
competent evidence to decide the claim. Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Certain disorders involving what are recognized as diseases of a 
chronic nature, such as a psychiatric disorder where involving a 
psychosis, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. See also 38 
C.F.R. § 3.384 (defining the term of psychosis for VA 
compensation purposes).

Provided however that the issue presented is still one of direct 
service connection, not presumptive, the foregoing applies. Where 
a chronic disease is shown during service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

In addition, under applicable laws and regulations, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. § 
4.9. A personality disorder is considered to be a congenital or 
developmental defect, and as such, is not a disease or injury for 
compensation purposes. Service connection is still permissible 
for such a disorder in the limited circumstance when there has 
been aggravation of a pre-existing congenital disease, but not 
congenital defect during service by superimposed disease or 
injury. See VAOPGCPREC           82-90 (July 18, 1990); Martin v. 
Principi, 17 Vet. App. 324, 328-39 (2003); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

Generally, also, VA law and regulations preclude granting service 
connection for    a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on the 
part of the claimant. See 38 U.S.C.A. § 105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.301(d) (2010). See also VAOPGCPREC 7-99, 64 
Fed. Reg. 52,375 (June 9, 1999). The United States Court of 
Appeals for the Federal Circuit, however, held in Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001), that there is a 
limited exception to this doctrine when there is "clear medical 
evidence" establishing that a claimed condition involving 
alcohol or drug abuse  was acquired secondary to a service-
connected disability, itself not due to willful misconduct. 

In this case, service treatment history reflects no indication of 
mental health symptoms or complaints upon a December 1964 service 
entrance examination.     An October 1968 separation examination 
is similarly silent for such a mental health condition. 

However, there is on file the report of a September 1968 in-
service psychiatric evaluation. The diagnosis provided at that 
time was of passive-aggressive personality, aggressive type, and 
was deemed to have existed prior to service (EPTS). According to 
this report, the Veteran was first seen approximately one-month 
earlier when he was referred on an emergency basis while attached 
to his unit because of his threatening to kill a fellow enlisted 
man. The Veteran explained that his hostility had its basis in 
the fact that the other individual had made various racial 
epithets. The Veteran had since then had conflict with anyone he 
felt had racial prejudices, and the Veteran himself wondered 
about his ability to continue functioning effectively because of 
this. On a mental status exam, the Veteran appeared to be a 
somewhat suspicious, not anxious individual, who was well 
oriented and in good contact with reality, with flattened 
affected but appropriate.  He showed no signs of psychosis or 
depression. The psychiatrist summarized that the Veteran had a 
character and behavior disorder of the passive-aggressive type, 
with reaction to frustration with irritability and verbalizing 
destructive behavior. According to the psychiatrist, the amount 
of resentment he felt and other immaturity traits made his 
prognosis for rehabilitation and effective soldiering poor at 
best.         It was recommended that the Veteran undergo an 
administrative separation.

Several years thereafter, on a VA outpatient psychiatric 
evaluation in August 2002, a diagnostic impression was rendered 
of major depression, and alcohol dependence. Subsequent VA 
outpatient records reflect inclusion of major depression, 
recurrent, amongst a list of ongoing treated medical conditions.

The Veteran underwent a VA Compensation and Pension examination 
in May 2008. As to relevant history, the Veteran described a 
prior incident in which he physically attacked another serviceman 
and was subsequently locked up for nearly a month. He further 
denied any significant social relationships, and mentioned a 
history of one remote suicide attempt. The VA examiner observed 
what appeared to be some symptoms consistent with passive-
aggressive traits. On objective examination           the Veteran 
was casually dressed, speech was spontaneous and slow, mood was 
agitated, attention was easily distracted, thought process was 
rambling, thought content showed some paranoid ideation, and 
judgment was present. There were no delusions, and there was 
partial insight. There was no obsessive/ritualistic behavior, and 
no panic attacks. There was present some homicidal thoughts, and 
no suicidal thoughts manifested. There was a history of episodic 
violence. Memory was mildly impaired. 

The diagnosis was alcohol dependence, continuous; and cluster B 
personality traits. In the opinion of the VA examiner, neither of 
these diagnosed conditions was related to the Veteran's period of 
service. The stated rationale was in part, that alcohol abuse 
occurred after military service. Further, while the Veteran was 
found to have exhibited maladaptive personality traits, he had 
volunteered existence of maladaptive personality traits prior to 
service. 
    
Another VA examination was completed in September 2010. As with 
the prior exam, this VA examiner initially indicated having 
reviewed the contents of the claims file. On mental status 
examination, the Veteran's appearance was clean and well-groomed, 
psychomotor activity was tense, speech was spontaneous and 
slurred, affect was blunted, and mood was anxious, depressed, and 
dysphoric. Attention was intact, orientation was intact, thought 
process was rambling, thought content showed paranoid ideation, 
judgment was fine, insight was present, and delusions and 
hallucinations were absent. The Veteran did not have panic 
attacks, but did have some homicidal ideation. Memory capacity 
was normal. The diagnosis was alcohol dependence, continuous; and 
cluster B personality traits. The Veteran was found not to meet 
the diagnostic criteria for depression, or for incipient 
schizophrenic illness. The VA examiner further opined that the 
diagnosed conditions were not likely due to an incident of the 
Veteran's military service, and indicated that these findings 
were consistent with the prior VA examination in this regard. 

On comprehensive consideration of the preceding, the Board finds 
that the claim for service connection for a psychiatric 
disability cannot effectively be established.  The objective 
basis upon which this claim cannot be granted is the absence of 
competent evidence sufficiently proving that a psychiatric 
disability is causally related to the Veteran's military service. 
The presence of a causal nexus to service is an essential element 
to establish service connection for a claimed disability.     See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004). With this provision in mind regarding the element of 
a causal nexus, the Board reviews the recent medical evaluative 
history. 

In this regard, on two VA Compensation and Pension examinations, 
the diagnosis was consistent -- alcohol dependence, and 
personality disorder (cluster B traits).
Pertaining to the first disorder, as this essentially constitutes 
a current pattern of substance abuse, by law service connection 
for this type of disability is precluded. 
See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). In any event, even 
if alcohol dependence were amenable to direct service connection, 
the May 2008 VA examiner has observed that this represented a 
post-service pattern of conduct,           not one with any 
origin in behavior during service. Regardless, service connection 
cannot be granted for a present pattern of alcohol abuse. 

Turning to the diagnosed personality disorder, VA law cited above 
further provides that personality disorder is a developmental 
condition automatically deemed to have pre-existed service, and 
moreover which does not to constitute a disability for VA 
purposes.  See 38 C.F.R. § 3.303(c).  If any possibility existed 
to adjudicate as service-connected a personality disorder, this 
would have to be on the basis of superimposed injury or disease 
having transpired during service.                                 
See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, supra.                   
Here, however, there is no indication of any such circumstances 
in the form of physical injury or contracted disease that would 
have aggravated a personality disorder in service. If anything, 
by all available information, the Veteran's personality disorder 
traits pre-existed service, and are not shown by any source of 
information to have worsened therein. The Board recognizes the 
unfortunate circumstances in which the Veteran came into conflict 
with other individuals              in service, by apparent 
indication which he did not initiate or bring upon himself. Since 
a personality disorder by VA law must be deemed other than a 
compensable disability, absent aggravation by superimposed injury 
or disease, this diagnosis still does not provide a basis to 
demonstrate the element of a causal nexus in this case. While 
there is a current diagnosis in the form a personality disorder, 
therefore, the competent evidence does not substantiate that this 
is a condition of service origin.

Apart from the above-mentioned diagnosis, there is little 
indication of additional current psychiatric disability for 
consideration. Notably, the most recent VA examiner ruled out a 
current diagnosis of depression, and of schizophrenic illness. 
The Board ascribes significant weight to the consistent diagnosis 
expressed on both VA examinations, as these were thorough studies 
of the Veteran's psychiatric profile. See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches). Even assuming that depression may be an appropriate 
diagnosis, as one other VA outpatient treatment provider found, 
there is still no competent evidence linking depression 
etiologically with an incident of the Veteran's service. Of 
importance here is the lack of any diagnosed depression in 
service, followed by the absence of relevant medical treatment 
(or reported symptomatology) for more than 30 years afterwards. 
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy 
period without complaint or treatment is evidence that there has 
not been a continuity of symptomatology, and weighs heavily 
against the claim). Nor for that matter is there any evidence 
whatsoever of a psychosis manifested within one-year of service 
discharge, to merit application of presumptive service 
connection. The claim therefore is not established on either 
presumptive or direct basis.

In summary, the competent and probative evidence weighs against 
the Veteran's claim on the issue of whether he has a current 
psychiatric disability that is service-related. The Veteran's own 
assertions have also been afforded appropriate weight however, as 
he is a layperson, he cannot opine on the causation of a 
psychiatric disorder. As stated, there are several provisions of 
VA law which limit service connection for the medical conditions 
diagnosed, and moreover, the discussion of etiology of a 
psychiatric illness is not a matter within the purview of lay 
observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for a psychiatric disability. The preponderance of the 
evidence is against this claim,         and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     









ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


